UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Suite 510, 13450 West Sunrise Boulevard, Sunrise, FL (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code(631) 873-2900 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.0001 OTC - BB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Acto Indicate by check mark if the registrant issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Acto Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the Common Stock held by non-affiliates was approximately $5,658,551 based on the closing sales price of the Common Stock as quoted on the OTC-BB June 30, 2011. As of March 15, 2012, there were 12,140,785 shares of the registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE:None Direct Insite Corp. and Subsidiaries Form 10-K for the Year Ended December 31, 2011 Table of Contents PART I PAGE ITEM 1 Business 1 ITEM 1A Risk Factors 7 ITEM 1B Unresolved Staff Comments 7 ITEM 2 Description of Properties 7 ITEM 3 Legal Proceedings 7 ITEM 4 Mine Safety Disclosures 7 PART II ITEM 5 Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6 Selected Financial Data NOT REQUIRED ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 8 Financial Statements and Supplementary Data 14 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 ITEM 9A. Controls and Procedures 14 ITEM 9B. Other Information 15 PART III ITEM 10. Directors, Executive Officers, and Corporate Governance 16 ITEM 11. Executive Compensation 21 ITEM 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 27 ITEM 13. Certain Relationships and Related Transactions, andDirector Independence 28 ITEM 14. Principal Accountant Fees and Services 29 PART IV ITEM 15. Exhibits and Financial Statement Schedules 30 SIGNATURES 34 CERTIFICATIONS Exhibits Table of Contents PART I Item 1. BUSINESS FORWARD-LOOKING STATEMENTS All statements other than statements of historical fact included in this Form 10-K including, without limitation, statements under, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” regarding our financial position, business strategy and the plans and objectives of management for future operations, are forward-looking statements.When used in this Form 10-K, words such as “anticipate”, “believe”, “estimate”, “expect”, “intend” and similar expressions, as such words or expressions relate to us or our management, identify forward-looking statements.Such forward-looking statements are based on the beliefs of management, as well as assumptions made by, and information currently available to, our management.Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors including but not limited to, fluctuations in future operating results, technological changes or difficulties, management of future growth, expansion of international operations, current economic conditions, the risk of errors or failures in our software products, dependence on proprietary technology, competitive factors, risks associated with potential acquisitions, the ability to recruit personnel, and the dependence on key personnel. Such statements reflect the current views of management with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to the operations, results of operations, growth strategy and liquidity.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this paragraph. OVERVIEW Direct Insite Corp., originally named Unique Ventures, Inc., (collectively with its subsidiaries hereinafter referred to at times as “Direct Insite”, “our”, “we”, or the “Company”) was incorporated under the laws of the State of Delaware on August 27, 1987.We consummated our initial public offering in 1992.In May, 1990, we changed our name to Computer Concepts, Inc. and in August, 2000, we changed our name to Direct Insite Corp. Our Current Business Direct Insite operates as a Software as a Service provider (“SaaS”), providing best practice financial supply chain automation and workflow efficiencies within the Procure-to-Pay and Order-to-Cash processes. The Company’s global Electronic Invoice Presentment and Payment (“EIP&P”) services automate manual business processes such as complex billing, invoice validation, invoice-to-order matching, consolidation, dispute handling, and payment processing. Through extensive automation for presenting, receiving, approving or paying invoices, Direct Insite is helping its customers reduce costs, resolve disputes, enhance cash flow efficiency, and improve customer satisfaction. Direct Insite is currently delivering invoicing services across the Americas, Europe, and Asia, including more than 100 countries, in 35 languages and multiple currencies.Direct Insite processes more than 25 million invoices annually with an invoice value of approximately $125 billion.Direct Insite processes, distributes and hosts millions of invoices, purchase orders, and supporting attachment documents.Suppliers, customers, and internal departments, such as Finance and Accounting or Customer Service, can easily access these critical business documents whenever they need them through Direct Insite’s self-service portal. Our largest customer, HP Enterprise Services (“HP”), accounted for approximately 48% and 51% of revenue for the years ended December 31, 2011 and 2010, respectively.International Business Machines Corp. (“IBM”) accounted for approximately 33% of our revenue for the years ended December 31, 2011 and 2010, respectively.Siemens Shared Services LLC accounted for approximately 11% and 10% of revenue for the years ended December 31, 2011 and 2010, respectively. 1 Table of Contents PRODUCTS AND SERVICES Direct Insite specializes in the automation of financial supply chain best practices within the Procure-to-Pay and Order-to-Cash processes.Direct Insite provides its SaaS and also offers Custom Engineering support to implement and customize its solutions. The following are Direct Insite’s primary service offerings: · Procure-to Pay: eInvoice Management for Accounts Payable · Order-to Cash: eInvoice Management for Accounts Receivable Procure-to Pay – Electronic Invoice Automation for Accounts Payable Direct Insite’s eInvoice Management for Accounts Payable increases accounts payable productivity by streamlining manual supplier invoice validation, inquiry and approval processes. Supplier Self Service Portal Direct Insite’s Procure-to-Pay service offering includes a supplier self-service portal and electronic invoice presentment capability that is able to reduce call center traffic by resolving inquiries without human intervention.Direct Insite’s online portal allows suppliers to access their invoice status, invoice line items, attachments, payment status, and other relevant billing information on their own time, at any time and without having to call or wait for support. Supplier Electronic Invoice Submission Suppliers are able to submit their invoices via electronic formats and adaptors, including web form entry, supplier networks, spreadsheet upload, and Enterprise Resource Planning (“ERP”) adaptors such as Oracle, SAP, Great Plains, or legacy billing systems.Suppliers can also perform a purchase order ‘flip’ function where customer orders can be used to automatically generate preliminary bills for review and release for payment. Invoice Matching and Workflow Exception Handling Direct Insite’s Procure-to-Pay service allows Accounts Payable administrators the ability to configure robust invoice validation business rules where inbound supplier invoices can be automatically matched against orders, variable consumption reports, or other business documents.Noncompliant invoices and line items are flagged and routed for exception workflow handling. Vendor Boarding and Supplier Services A key component of deploying Procure-to-Pay services is to assure that suppliers register with such services and are properly ‘boarded’ into the Procure-to-Pay environment.Direct Insite provides a complete set of suppliers’ services such as webinars, training materials, and help services embedded within the service offering.Additionally, Direct Insite provides vendor boarding campaigns which include statistical analysis of vendor invoice submission, calling and email programs that effectively communicate the buyer’s strategic direction to the suppliers requiring their participation. 2 Table of Contents Invoice Approval & Payment Once invoices have been validated they can be routed to the Accounts Payable financial system for disbursement or paid within the Direct Insite self-service portal.The service fully integrates with all of the major ERP systems, ensuring seamless system interoperability. Direct Insite’s Procure-to-Pay service is focused on providing the following significant business benefits: · Eliminate manual invoice validation processes · Improve on-time payments and the ability to capture early payment discounts · Increase supplier electronic invoice submission · Reduce Accounts Payable call center traffic · Enhance supplier relationships and overall ease of business Order-to-Cash – Electronic Invoice Automation for Accounts Receivable Direct Insite’s eInvoice Management for Accounts Receivable service offering generates a dynamic electronic invoice that facilitates customer analysis, dispute resolution, approval and payment.The benefits include lower invoicing costs, more timely payment and improved customer satisfaction. Invoice Compliance and Validation Direct Insite’s Order-to Cash solution allows for a preliminary invoice workflow process that automatically validates Accounts Receivable invoices against source billing documents to ensure the invoice is compliant and accurate before the invoice is finalized and distributed to the customer for payment.During the preliminary invoice validation cycle, invoice exceptions are flagged and automatically processed for resolution.Once the invoices have been finalized, they can be released for payment. Invoice Attachment Processing Direct Insite enables billers to distribute electronic attachments with their invoice to proactively provide the supporting documentation often required by Accounts Payable departments.Invoice attachments are then presented online within an easily accessible self-service portal.This facilitates the reconciliation process for the customer and makes for more timely payments. Invoice Distribution and Self Service Portal Presentment Direct Insite’s Order-to-Cash service also supports multiple invoice distribution and presentment methods depending upon customer preferences, including online, PDF email, self-service downloads, EDI, fax, or print.The invoice presentment capability displays invoices and attachments within a self-service web portal where customers can access their invoice, line item detail, and supporting attachments at all times. Dispute Management Direct Insite further supports the ability for customers to initiate online invoice or line item inquiries and disputes.Specifically, customers can review their invoices within the self-service portal and initiate invoice or line item invoice disputes without having to reach call center support.Once the dispute request has been initiated, customers can approve the remainder of the invoice and schedule it for payment.Easing the dispute process is intended to support customer satisfaction and allow for partial invoice collection to improve cash flow. 3 Table of Contents Invoice Approval Direct Insite provides a workflow tool with configurable rules, which customers can use to route an invoice through their corporate approval process.This ensures that invoices are not stalled in the company’s authorization hierarchy.Approved invoices can be routed to the ERP financial system for disbursement or paid within the Direct Insite self-service portal.Direct Insite seeks to ensure the customer’s ERP financial system is updated seamlessly. Invoice Payment Direct Insite supports electronic payment of invoices using a number of financial instruments including major credit card and Automated Clearing House (“ACH”) transactions.In order to support credit card payment, it is required that the service provider is Payment Card Industry Data Security Standard (“PCI DSS”) complaint.PCI DSS is a set of strict requirements designed to ensure that all companies that process, store or transmitcredit card information maintain a secure environment.Direct Insite is PCI DSS compliant. Reporting and Data Analysis This Order-to-Cash service can store multiple years of online invoice, line item, dispute status, and payment history to generate online reporting and data analysis.Customers can use the self-reporting capability to track their spending or produce detailed usage reports.Internal Finance and Accounting administrators are able to perform online reporting to track scheduled payments or forecast inbound cash flow. Direct Insite’s Order-to-Cash service offering is focused on providing the following significant business benefits: · Reduce paper invoicing costs · Eliminate manual invoice reconciliation, preparation and consolidation processes · Reduce Accounts Receivable call center traffic · Reduce customer disputes and inquiries · Reduce Days Sales Outstanding · Improve overall cash flow · Increase customer satisfaction and competitive advantage Audit and Traceability Direct Insite’s Procure-to-Pay and Order-to-Cash service offerings support a complete audit log whereby all internal and external user actions are logged, tracked and presented in views of user activity history.At any time, authorized administrators can review online user activity and monitor user adoption. SALES AND MARKETING CHANNELS TO MARKET Direct Insite has two primary channels to market: direct through our sales representatives and indirect through channel and strategic partners.These channels are supported by a technical sales support group. Direct Our direct sales organization consists of senior sales associates complemented by sales support resources.The sales associates and support resources are primarily responsible for qualifying direct opportunities followed by a proven solution selling methodology.Sales associates engage in direct sales activities that include business value analysis and alignment, capabilities demonstrations, sales forecasting, procurement and contract management.Direct Insite’s executive management team is actively involved with and complements Direct Insite’s direct sales organization. 4 Table of Contents Indirect Direct Insite continues to pursue and utilize both reseller agreements and strategic partnerships as tools in our effort to acquire new customers and revenue streams and in certain instances enhance our current offerings to existing accounts.Direct Insite has executed reseller agreements with several business partners who provide Business Process Outsourcing/Financial Services and offer our Accounts Payable/Accounts Receivable Automation and Payment services to their existing clients, or in certain cases we develop and deploy a dual go-to-market strategy to new clients.Direct Insite has formed strategic partnerships with several business partners who provide inbound mail drop boxes, paper scanning services, image capture, image and document routing and reporting services and in certain other cases, both software and financial certification and verification services.The utilization of both these reseller agreements and strategic partnerships is a critical and cost effective way to be introduced to new customers and potential revenue streams.Further, Direct Insite is able to leverage the investment of our partners to combine and enhance the Direct Insite suite of products that can be introduced and sold to the market. Certified Partnerships In 2010 Direct Insite achieved SAP partner certification.As a result of the certified integration, Invoices On-Line (“IOL”) now provides seamless interoperability with more than twenty different business objects supported by SAP ERP systems.This allows Direct Insite SAP customers the ability to automate and extend their Procure-to-Pay or Order-to-Cash processes to the cloud, including Purchase Order distribution, Invoice receipt and validation, Workflow, and Electronic Payments. Technical Sales Support and Post-Sales Account Management Direct Insite has a pre-sales support staff and adds post-sales support to the existing client services management group as we secure new business.This group is responsible for technical sales presentations, developing proposals and pricing, contract administration and account management post-sales support. RESEARCH AND DEVELOPMENT The computer software industry is characterized by rapid technological change, which requires ongoing development and maintenance of software products.It is customary for modifications to be made to a software product as experience with its use grows or changes in manufacturers’ hardware and software so require. We believe that our research and development staff, many with extensive experience in the industry, represents a significant competitive advantage.As of March 15, 2012, our research and development group consists of 23 employees.Further, when needed, we retain the services of independent professional consultants.We seek to recruit highly qualified employees, and our ability to attract and retain such employees is expected to be a principal factor in our success in maintaining a leading technological position.For the years ended December 31, 2011 and 2010, research and development expenses were approximately $2,052,000 and $1,753,000, respectively.We believe that continued investments in research and development are required in order to remain competitive. COMPETITION We believe our competitors may provide some or all of the services we provide to the marketplace.Our competitors offer some of the various components or functions in Accounts Receivable Automation, Accounts Payable Automation and Payments processing.Our primary competitors include Kofax/170 Systems, OB10, Basware Corporation, JPMorgan Xign, a subsidiary of JPMorgan Chase, Ariba, Inc. and Bottomline Technologies, among others. 5 Table of Contents Many of our current and potential competitors have greater name recognition, larger installed customer bases, longer operating histories, and substantially greater financial, technical and marketing resources than Direct Insite.We cannot assume that current and potential competitors will not develop products that may be or may be perceived to be more effective or responsive to technological change than are our current or future products or that our technologies and products will not be rendered obsolete by such developments.Increased competition could result in price reductions, reduced margins or loss of market share. EMPLOYEES We had 43 employees, all in the United States, at March 15, 2012, including 28 in production, development and technical support, 11 in marketing, sales and support services, and 4 in corporate finance and administration.Our future success will depend in part upon our continued ability to attract and retain highly skilled and qualified personnel.We believe that our relations with our employees are good, and we have no collective bargaining agreements with any labor unions. INTELLECTUAL PROPERTY We rely on proprietary knowledge and employ various methods, including confidentiality agreements, to protect our software code, concepts, ideas and documentation of our proprietary technology.We have a federally registered patent “dbExpress”, a data mining tool which expires in 2013. Despite our efforts, unauthorized parties may attempt to copy aspects of our products, obtain and use information that we regard as proprietary or misappropriate our copyrights, trademarks, trade dress and similar proprietary rights.In addition, the laws of some foreign countries do not protect proprietary rights to as great an extent as do the laws of the United States.Our means of protecting our proprietary rights may not be adequate.In addition, our competitors might independently develop similar technology or duplicate our products or circumvent any patents or our other intellectual property rights. AVAILABLE INFORMATION We have a site on the worldwide web at www.directinsite.com; however, information found on our website is not incorporated by reference into this report.We make available free of charge our SEC filings, including our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC.Further, copies of our filings with the SEC are available at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.The SEC maintains a site on the worldwide web that contains reports, proxy and information statements and other information regarding our filings at www.sec.gov. Our principal executive office is located at 13450 West Sunrise Boulevard, Suite 510, Sunrise, Florida 33323.Our telephone number is (631) 873-2900.Our website is www.directinsite.com.The information on, or that can be accessed through, our website is not incorporated by reference into this annual report and should not be considered to be a part of this annual report. 6 Table of Contents Item 1A. RISK FACTORS Not Applicable. Item 1B. UNRESOLVED STAFF COMMENTS None. Item 2. DESCRIPTION OF PROPERTIES We currently maintain leased facilities in the locations listed below: Description Location Square Footage Lease term Annual Rental Cost Corporate office Sunrise, FL 9/14/09-12/31/12 $
